 

CPI AEROSTRUCTURES, INC. 8-K [cvu-8k_122018.htm]

 

Exhibit 10.2

 

 

FOURTH AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
entered into as of December 20, 2018 by and among CPI AEROSTRUCTURES, INC. (the
“Borrower”), BANKUNITED, N.A., a national banking association, as Sole Arranger,
Agent, and a Lender, CITIZENS BANK, N.A., a national banking association, as a
Lender, and the other financial institutions from time to time parties thereto
as lenders (collectively, the “Lender”), and BANKUNITED, N.A., a national
banking association, as administrative agent and collateral agent for the Lender
thereunder (in such capacities, the “Administrative Agent” and the “Collateral
Agent,” respectively and each an “Agent”).

 

WHEREAS, the Borrower, the Agent and the Lender are parties to that Amended and
Restated Credit Agreement dated as of March 24, 2016, as amended by that First
Amendment and Waiver to Amended and Restated Credit Agreement dated as of May 9,
2016, as further amended by that Second Amendment to Amended and Restated Credit
Agreement dated as of July 13, 2017 and as further amended by that Third
Amendment and Waiver to Amended and Restated Credit Agreement dated as of August
15, 2018, as same may be hereafter amended and modified (the “Agreement”); and

 

WHEREAS, the Borrower has requested that the Agent and the Lender amend certain
provisions of the Agreement; and

 

WHEREAS, the Agent and Lender is willing to accede to such request to amend
certain provisions of the Agreement, subject to the terms and conditions
hereinafter set forth; and

 

WHEREAS, the Borrower has completed a public stock offering, a portion of the
proceeds of which shall be used by Borrower to acquire all of the issued shares
of stock of (i) Welding Metallurgy, Inc. and (ii) Compac Development Corporation
(each a “Guarantor” and, collectively, the “Guarantors”); and

 

WHEREAS, in accordance with Section 6.9 of the Agreement, each Guarantor, as a
direct or indirect Subsidiary of Borrower, will guaranty all Obligations under
the Agreement pursuant to an unlimited continuing guaranty of payment of even
date herewith (each a “Guaranty” and, collectively, the “Guaranties”), which
Guaranties shall be secured by a first priority security interest upon each
Guarantor’s personal property pursuant to a general security agreement in favor
of Agent for the benefit of the Lenders (collectively, the “Security
Agreements”; together with the Guaranties, being collectively referred to herein
as the “Guarantor Documents”);

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for other good and valuable consideration, the parties hereto
hereby agree as follows:

 

1.                 

All capitalized terms used herein, unless otherwise defined herein, have the
same meanings provided therefor in the Agreement. This Amendment constitutes a
Loan Document.

 

  

 

2.                 

Subject to the terms and conditions hereof, the Agreement is hereby amended as
follows:

 

(A)            

The last paragraph of the definition of “Permitted Acquisition” in Section 1.1
of the Agreement (Defined Terms) is amended by deleting same and substituting
the following therefor:

 

“For purposes of the definition of “Permitted Acquisitions,” the Administrative
Agent acknowledges and recognizes that the projections provided for and on
behalf of Borrower or any of the Loan Parties relating to any Acquisition will
be based upon good faith estimates and assumptions disclosed to the
Administrative Agent and believed by the Borrower to be likely and reasonable at
the time made, and such projections as to future events are not to be viewed as
a fact and that actual results during the period or periods covered by the
projections may differ from projected results. For purposes hereof, the WMI
Acquisition shall constitute a Permitted Acquisition and condition (x) above
with respect to the WMI Acquisition shall be deemed satisfied.”

 

(B)             

Section 1.1 of the Agreement (Defined Terms) is amended by adding the following
definitions, each to read as follows:

 

“Air Group”: shall mean Air Industries Group.

 

“Air Group Agreement”: shall mean that certain Stock Purchase Agreement dated as
of March 21, 2018 between Borrower as purchaser and Air Group as seller.

 

“WMI Acquisition”: shall mean the transactions described in the Air Group
Agreement.

 

“WMI Sale Date”: means, the date the WMI Acquisition is completed pursuant to
the Air Group Agreement.

 

(C)             

Section 7.6(d) of the Agreement is amended by deleting same and substituting the
following therefor:

 

“(d) the sale of the Sold Receivables of (i) Sikorsky Aircraft Corporation to
Citibank, N.A., (ii) Triumph Group, Inc. to Orbian Financial Services VII, LLC,
and (iii) GKN Westland Aerospace Inc. and/or other Affiliates of GKN Holdings to
Citibank, N.A.”

 

2 

 

(D)            

Schedule 4.14 of the Agreement (Subsidiaries) is hereby amended by deleting same
and substituting Schedule 4.14 (attached hereto) therefor.

 

(E)             

Schedule 7.2 of the Agreement (Existing Indebtedness and Subordinated Debt) is
hereby amended by deleting same and substituting Schedule 7.2 (attached hereto)
therefor.

 

(F)             

Except as amended herein, all other provisions of the Agreement and the Loan
Documents shall remain in full force and effect, and are hereby ratified and
confirmed.

 

3.                 

The Lender and the Borrower agree that as of December 13, 2018, the aggregate
outstanding principal amount of: (a) the Revolving Credit Loans as evidenced by
Revolving Credit Notes is $25,338,684.58, and (b) the Term Loan as evidenced by
the corresponding Term Notes is $5,433,333.32.

 

4.                 

The Borrower hereby represents and warrants to the Lender that:

 

(a)              

Each and every of the representations and warranties set forth in the Agreement
is true as of the date hereof and with the same effect as though made on the
date hereof, and is hereby incorporated herein in full by reference as if fully
restated herein in its entirety; provided, however, that the March 31, 2018 date
in Sections 4.1 and 4.2 shall be deemed to be September 30, 2018.

 

(b)              

No Default or Event of Default and no event or condition which, with the giving
of notice or lapse of time or both, would constitute such a Default or Event of
Default, now exists or would exist after giving effect hereto.

 

(c)              

There are no defenses or offsets to the Borrower’s obligations under the
Agreement, the Notes or the Loan Documents or any of the other agreements in
favor of the Lender referred to in the Agreement.

 

(d)              

The WHEREAS clauses set forth hereinabove are true and correct.

 

5.                 

It is expressly understood and agreed that all collateral security for the Loans
and other extensions of credit set forth in the Agreement prior to the amendment
provided for herein is and shall continue to be collateral security for the
Loans, obligations and other extensions of credit provided in the Agreement (as
herein amended) and the Loan Documents. Without limiting the generality of the
foregoing, the Borrower hereby absolutely and unconditionally confirms that each
Loan Document, document and instrument executed by the Borrower pursuant to the
Agreement continues in full force and effect, is ratified and confirmed and is
and shall continue to be applicable to the Agreement (as herein amended).

 

6.                 

The amendments set forth herein are limited precisely as written, based on the
facts specified, for the periods stated and shall not be deemed to (a) be a
consent to or a waiver of, or future waiver of any further violation or
non-compliance with any of the indicated covenants or any other term or
condition of the Agreement, the Loan Documents or any of the documents referred
to therein, or (b) prejudice any right or rights which the Lender may now have
or may have in the future under or in connection with the Agreement, the Loan
Documents or any documents referred to therein. Whenever the Agreement is
referred to in the Amendment, the Loan Documents or any of the instruments,
agreements or other documents or papers executed and delivered in connection
therewith, it shall be deemed to mean the Agreement as modified by this
Amendment.

 

3 

 

 

7.                 

The Borrower agrees to pay on demand, and the Agent may charge any deposit or
loan account(s) of the Borrower, all expenses (including reasonable attorney’s
fees) incurred by the Lender in connection with the negotiation and preparation
of the Agreement as amended hereby.

 

8.                 

This Amendment shall become effective on such date as all of the following
conditions shall be satisfied retroactive to the date hereof (the “Effective
Date”):

 

(a)              

Loan Documents. The Administrative Agent shall have received (i) this Amendment
(inclusive of all exhibits, and attachments), executed and delivered by a duly
authorized officer of the Borrower, with a counterpart or a conformed copy for
each Lender, (ii) the Guaranty Agreements and Security Documents, executed and
delivered by a duly authorized officer of each party thereto (including, without
limitation, the Guarantors), with a counterpart or a conformed copy for each
Lender, and (iii) executed counterparts of all other Loan Documents.

 

(b)              

Effective Date Certificate. The Administrative Agent shall have received, with a
copy for each Lender, a certificate of each of the Borrower and the other Loan
Parties, dated the Effective Date, substantially in the form of Exhibit E to the
Agreement, with appropriate insertions and attachments satisfactory in form and
substance to the Administrative Agent, executed by the President of the Borrower
or the relevant Loan Party, as applicable.

 

(c)              

Corporate Proceedings of the Borrower. The Administrative Agent shall have
received, with a counterpart for each Lender, a copy of the resolutions, in form
and substance satisfactory to the Administrative Agent, of the Board of
Directors of the Borrower authorizing the execution, delivery and performance of
this Amendment, certified by the Secretary or an Assistant Secretary of the
Borrower as of the Effective Date, which certificate shall be in form and
substance satisfactory to the Administrative Agent and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded.

 

(d)              

Officers’ Certificate of the Borrower. The Administrative Agent shall have
received, with a counterpart for each Lender, a certificate of the Borrower
dated as of the Effective Date, as to the incumbency and signature of the
officers of the Borrower executing any Loan Document satisfactory in form and
substance to the Administrative Agent, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of the Borrower.

 

(e)              

Corporate Proceedings of Subsidiaries. The Administrative Agent shall have
received, with a counterpart for each Lender, a copy of the resolutions, in form
and substance satisfactory to the Administrative Agent, of the Board of
Directors of each other Subsidiary of the Borrower which is a party to a Loan
Document authorizing the execution, delivery and performance of the Loan
Documents to which it is a party, certified by the Secretary or an Assistant
Secretary of each such Subsidiary as of the Effective Date, which certificate
shall be in form and substance satisfactory to the Administrative Agent and
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded.

 

4 

 

 

(f)               

Subsidiary Incumbency Certificates. The Administrative Agent shall have
received, with a counterpart for each Lender, a certificate of each other
Subsidiary of the Borrower which is a party to a Loan Document, dated the
Effective Date, as to the incumbency and signature of the officers of such
Subsidiary, satisfactory in form and substance to the Administrative Agent,
executed by the President or any Vice President and the Secretary or any
Assistant Secretary of each such Subsidiary.

 

(g)              

Insurance Certificates. The Bank shall have received insurance certificates and
paid receipts (i) naming the Agent on behalf of the Lenders as loss payee,
evidencing personal property coverage (for inventory and equipment) on ACORD
Form 28 and general liability coverage on ACORD Form 25, and (ii) such other
certificates necessary to show compliance with Section 6.5.

 

(h)              

Corporate Documents. The Administrative Agent shall have received, with a
counterpart for each Lender, true and complete copies of the certificate of
incorporation and by-laws of each Loan Party, certified as of the Effective Date
as complete and correct copies thereof by the Secretary or an Assistant
Secretary of such Loan Party, together with evidence of good standing in all
states where Borrower and its Subsidiaries conducts business.

 

(i)                

Fees. The Arranger, the Agent and the Lenders shall have received the fee due to
Lenders (pro rata) in the aggregate amount of $30,000.00 together with all
invoiced fees, costs, expenses and compensation required to be paid on the
Effective Date (including any fees payable under this Amendment, any fee letter
with the Lenders and the reasonable fees, disbursements and other charges of
legal counsel to the Arranger, the Agent and the Lenders and expenses of
appraisers, consultants and other advisors to the Arranger, the Agent and the
Lenders and who have been approved by the Borrower).

 

(j)                

Legal Opinion. The Administrative Agent shall have received, with a counterpart
for each Lender, the executed legal opinion of Graubard Miller, counsel to the
Borrower and the other Loan Parties, substantially in the form of Exhibit E to
the Agreement.

 

(k)              

Actions to Perfect Liens. The Administrative Agent shall have received evidence
in form and substance satisfactory to it that all filings, recordings,
registrations and other actions, including, without limitation, the filing of
duly executed financing statements on form UCC-1 or UCC-3 as necessary or, in
the opinion of the Administrative Agent, desirable to perfect or continue the
Liens created by the Security Documents shall have been completed or shall
continue to be in full force and effect.

 

(l)                

Lien Searches. The Administrative Agent shall have received the results of a
recent search by a Person satisfactory to the Administrative Agent of the
Uniform Commercial Code filings which may have been filed with respect to
personal property of each Loan Party and each patent, trademark or copyright
recorded with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and such search shall reveal no material liens
on any of the assets of such Loan Party except for liens created by the Security
Documents or Liens permitted by the Loan Documents.

 

5 

 

 

(m)            

Consents, Licenses and Approvals. All governmental and material third party
approvals necessary in connection with the execution, delivery and performance
of the Loan Documents shall have been obtained and be in full force and effect
or shall continue to be in full force and effect.

 

(n)              

Litigation. There shall be no litigation or administrative proceeding or
proposed or pending regulatory changes in law or regulations applicable to the
Borrower or its Subsidiaries, that would reasonably be expected to have a
Material Adverse Effect or a material adverse effect on the ability of the
parties to consummate the execution, delivery and performance of the Loan
Documents and the Borrowings hereunder.

 

(o)              

Indebtedness. As of the Effective Date, the Borrower and its Subsidiaries shall
not have outstanding Indebtedness for borrowed money or preferred stock other
than (i) Indebtedness under the Loan Documents, (ii) Indebtedness permitted
under the Agreement, (iii) Indebtedness as set forth on Schedule 7.2 updated as
of December 20, 2018 and (iv) other Indebtedness for borrowed money not
enumerated above, not to exceed $500,000.

 

(p)              

Documentation: Projections. The Lenders have received such other legal opinions,
corporate documents and other instruments and/or certificates as they may
reasonably request, including, but not limited to, projections of Borrower’s
balance sheet, income statement, and statement of cash flow, (consistent with
the proposed structure and advance rates), through the fiscal year ended
December 31, 2018, in a form acceptable to the Administrative Agent.

 

(q)              

Material Adverse Change. Since June 30, 2018, there has been no development or
event which has had or would reasonably be expected to have a Material Adverse
Effect.

 

(r)               

Landlord Waiver and Consent. Provided that Borrower’s Subsidiaries have not
moved their operations to Borrower’s location at 91 Heartland Boulevard,
Edgewood, New York within one hundred eighty (180) days after the Effective
Date, the Administrative Agent shall have received a Landlord Waiver and Consent
from the landlord with respect to the premises at 110 Plant Avenue, Hauppauge,
New York, reasonably satisfactory in form and substance to Administrative Agent
and its counsel.

 

(s)               

WMI Acquisition. All conditions precedent to the WMI Acquisition pursuant to the
Air Group Agreement or otherwise shall have been satisfied or waived in writing,
all transactions contemplated thereby shall have been completed, the WMI Sale
Date shall have occurred and Welding Metallurgy Inc. and Compac Development
Corporation shall constitute Subsidiaries of the Borrower.

 

6 

 

 

(t)                

Execution by Lenders. The Amendment shall have been executed and delivered by
each Lender hereunder.

 

9.                 

This Amendment is dated as of the date set forth in the first paragraph hereof
and shall be effective (after satisfaction of the conditions set forth in
paragraph 8 above) on the date of execution by the Agent and the Lenders,
retroactive to such date.

 

10.             

This Amendment may be executed in counterparts, each of which shall constitute
an original, and each of which taken together shall constitute one and the same
agreement.

 

[NO FURTHER TEXT ON THIS PAGE]

 




7 

 

SIGNATURE PAGE

Fourth Amendment to Amended and Restated Credit Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

  CPI AEROSTRUCTURES, INC.,   as Borrower       By:  /s/ Vincent Palazzolo  
Name:  Vincent Palazzolo   Title: CFO           BANKUNITED, N.A.,   as Arranger,
Agent, and a Lender       By:  /s/ Christine Gerula   Name:  Christine Gerula  
Title: Senior Vice President           BANKUNITED, N.A.,   as Administrative
Agent and Collateral Agent       By:  /s/ Christine Gerula   Name:  Christine
Gerula   Title: Senior Vice President           CITIZENS BANK, N.A.,   as a
Lender       By:  /s/ Jamie Salas   Name:  Jamie Salas   Title: SVP



 

 

8 

 

Each of the Guarantors indicated below hereby consent to this Amendment and
acknowledge its continuing liability under its respective Guaranty with respect
to the Agreement, as amended hereby, including (without limitation) the Loan
Documents executed in connection with the Obligations, and all other documents,
instruments and agreements executed pursuant thereto or in connection therewith,
without offset, defense of counterclaim) any such offset, defense or
counterclaim as may exist being hereby irrevocably waived by each Guarantor.

 

  GUARANTORS:       WELDING METALLURGY, INC.       By:  /s/ Vincent Palazzolo  
Name:  Vincent Palazzolo   Title: CFO           COMPAC DEVELOPMENT   CORPORATION
      By:  /s/ Vincent Palazzolo   Name:  Vincent Palazzolo   Title: CFO



 

 

9 

 

 